IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

C.T., MOTHER OF M.T., A              NOT FINAL UNTIL TIME EXPIRES TO
CHILD,                               FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,

v.                                   CASE NO. 1D14-2564

FLORIDA DEPARTMENT OF
CHILDREN AND FAMILIES,

      Appellee.


_____________________________/

Opinion filed November 3, 2014.

An appeal from the Circuit Court for Clay County.
Don H. Lester, Judge.

Michael A. Tupper, Jacksonville, for Appellant.

Ward L. Metzger, Jacksonville; and Freda Floyd, Orange Park, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, RAY, and MAKAR, JJ., CONCUR.